      Case 2:18-cr-00365-JNP Document 1114 Filed 09/03/20 PageID.28484 Page 1 of 2
      PS8 - D/UT 8/17
                                         UNITED STATES PROBATION OFFICE
                                            FOR THE DISTRICT OF UTAH

                                  Report on Defendant Under Pretrial Supervision

Name of Defendant: Isaiah Elden Kingston                    Docket Number: 2:18CR00365-002

Name of Judicial Officer:       Honorable Jill N. Parrish
                                U.S. District Judge

Date of Release:        March 24, 2020



On August 26, 2020, the undersigned officer submitted a Petition and Order for Action on Conditions of
Pretrial Release recommending the removal of the conditions of pretrial release as follows:

•   Participate in one of the following location restriction program components and abide by its requirements
    as the pretrial officer instructs.
               •        Curfew: You are restricted to your residence every day from 7:00 p.m. to 8:00 a.m.
•   Be monitored by the form of location monitoring indicated below and abide by all technology and
    program requirements.
               •        Global Positioning Satellite (GPS) Monitoring.

The recommendation was based on the defendant’s high level of compliance and positive performance on
supervision. In addition, the location monitoring (Curfew and GPS tracking) conditions appear to be no
longer required to meet the least restrictive combination of conditions, to ensure his appearance or him
endangering the safety of any other person or the community, pursuant to 18 U.S.C. 3142(c)(1)(B).

The defendant was in pretrial custody from August 23, 2018 to March 24, 2020. He was released under
pretrial supervision on March 24, 2020. Since that date he has complied with the conditions of release. He
obtained employment quickly and has maintained that position as an account manager for a local trucking
company. He returned to his family’s house upon his release from custody and has maintained that
residence. He has long standing community and familial ties to Utah. He has a wife (who is pregnant) with
whom he shares 10 children, all under the age of 12. He also has a minor child from another relationship.
His Pretrial Risk Assessment (PTRA) score is 2 which falls within Category 1. The PTRA is an objective,
quantifiable instrument that provides a consistent and valid method of predicting risk of failure to appear,
new criminal arrest, and technical violations while on pretrial release. Out of a sample size of 181,739
defendants, 29% fell within Category 1, which predicts that 1% will Fail to Appear, 1% will have a New
Criminal Arrest, 2% will either Fail to Appear or have a New Criminal Arrest, 1% will commit Technical
Violations, and 3% will have either a Failure to Appear, New Criminal Arrest, or Technical Violation.
Lastly, other than the instant offense, he has no other criminal history.

On August 17, 2020, this officer sent an electronic mail message to an Assistant United States Attorney
(AUSA), in the District of Utah, indicated as one of the attorneys to notice on the court docket. The officer
requested that a response providing the Government’s position on the matter be provide to the officer by
August 24, 2020. The AUSA did not provide a response by August 26, 2020. On August 27, 2020, the Court
signed an order removing the location monitoring (Curfew and GPS tracking) conditions.
      Case 2:18-cr-00365-JNP Document 1114 Filed 09/03/20 PageID.28485 Page 2 of 2
                                                                                         Isaiah Elden Kingston
                                                                                             2:18CR00365-002




On August 28, 2020, Richard M. Rolwing, an attorney with the U.S. Attorney’s Office Tax Division in
Columbus Ohio, contacted the officer via electronic mail. He expressed concern the officer represented an
AUSA did not respond to the request to provide a position as to the removal of the noted conditions. Mr.
Rolwing advised the AUSA who was sent the electronic mail message on August 17, 2020, was not a
prosecutor in this case, despite being listed as an attorney to be notified on the court docket. Mr. Rolwing
and his prosecution team consisting of Arthur J. Ewenczyk, Leslie A. Goemaat and John E. Stevens, do not
want it to appear they neglected to provide a response and state their position to the Court. The failure to
notify Mr. Rolwing and his team was an oversight by this officer, which deprived the government counsel
the opportunity to respond. This officer sincerely apologizes for this oversight. This officer defers to the
Court on any action that is taken in this matter.

Should the Court have questions regarding this matter or desire additional information please contact the
officer, via telephone, at 801-535-2717.

                                     I declare under penalty of perjury that the foregoing is true and correct.


                                                                  _________________________________
                                                                  By    Zachary C. McBride
                                                                        U.S. Pretrial Services Officer
                                                                        Date: August 31, 2020




THE COURT ORDERS:

 No action For the reasons stated in the Government's brief, ECF No. 1111, the court will not remove
 Other: _________________________________________________
             Isaiah's ankle monitor at this time.



                                                                  ______________________________
                                                                  Honorable Jill N. Parrish
                                                                  U.S. District Judge

                                                                         9/3/2020
                                                                  Date: _________________________
